DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 17/339,152 filed on June 04, 2021, arguments presented on June 14, 2022 which amends claims 1, 7, 11, 17 and 20, is hereby acknowledged. Claims 1-20 are currently pending and subject to examination.

Non-Statutory Double-Patenting Rejections
     The double patenting rejection has been overcome in light of the terminal disclaimer, filed on June 14, 2022, which has been approved.

Terminal Disclaimer
3.     The Terminal Disclaimer filed on 06/14/2022 and approved on 06/14/2022 in related Prior Patent No. 10,587,663 and Prior Patent No. 11,032,341.

Response to Arguments
Rejections under 35 U.S.C. § 103
4.      With regard to the Applicant’s remarks dated June 14, 2022:
          Regarding rejection of claims 1-20 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicant argues at pages 6-8 of remarks as filed on June 14, 2022 that the cited references Bennett, Honda Hiroshi, Bloch, and Raniere, alone or in combination, fail to teach "wherein the estimated aggregated network transmission quality is determined by aggregating (1) a first measure of network transmission quality for data transmitted between the session system and the user device, and (2) a second measure of network transmission quality for data transmitted between the session host and the session system" as recited in amended independent claims1, 7, 11 and 17. Examiner agrees. Therefore, the rejection has been withdrawn. No other previously-made grounds of rejection remain. Claims 1-20 are allowable.

 5.      The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                    EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
         With regard to the Applicant’s remarks dated June 14, 2022:
         Regarding rejection of claims 1-20 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicant argues at pages 6-8 of remarks as filed on June 14, 2022 that the cited references Bennett, Honda Hiroshi, Bloch, and Raniere, alone or in combination, fail to teach "wherein the estimated aggregated network transmission quality is determined by aggregating (1) a first measure of network transmission quality for data transmitted between the session system and the user device, and (2) a second measure of network transmission quality for data transmitted between the session host and the session system" as recited in amended independent claims1, 7, 11 and 17. Examiner agrees. Therefore, the rejection has been withdrawn. No other previously-made grounds of rejection remain.

       For Instance, The prior art of record (in particular, Honda Hiroshi et al. (EP 2587801 A1, hereinafter as “Honda Hiroshi”) does not disclose, with respect to claims 1, 7, 11 and 17 “wherein the estimated aggregated network transmission quality is determined by aggregating (1) a first measure of network transmission quality for data transmitted between the session system and the user device, and (2) a second measure of network transmission quality for data transmitted between the session host and the session system” as claimed.
        Rather, Honda Hiroshi discloses “determining, by the session system, a first measure of network transmission quality for data transmitted over the network from the session system to the user device based on a result of transmitting the test payload to the user device over the network from the session system (Honda Hiroshi: [Fig 3: ST3, ST4, paragraph 0015, 0030]; determining, by the session system, a second measure of network transmission quality for data transmitted over the network from the session host to the session system (Honda Hiroshi: [Fig 3: ST1, ST8, paragraph 0014])”.

     For Instance, The newly discovered prior art reference Larsen et al. (US 2008/0261605 A1, hereinafter as “Larsen”) does not disclose, with respect to claims 1, 7, 11 and 17 “wherein the estimated aggregated network transmission quality is determined by aggregating (1) a first measure of network transmission quality for data transmitted between the session system and the user device, and (2) a second measure of network transmission quality for data transmitted between the session host and the session system” as claimed.
    Rather, Larsen discloses providing thumbnail pictures, or lower resolution pictures, or sound bites or movie preview clips, on a website, and providing the facility to download an improved version if required to the user and the user chooses to obtain the continued data streaming at a higher quality, perhaps having watched the preview of a movie (Larsen: [paragraph 0081-0082]).
     
        In further the applicant's reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104 (e). In this case, the prosecution history and/or the substance of applicant's remarks filed in parent application ( 16773845 PAT 11032341 and Application No. 14142092 PAT 10587663) in combination with other claimed features point out the reason that claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14).

        In light of response presented on June 14, 2022, no better art exists to teach all of the claims limitations as in Independent claims 1, 7, 11 and 17. Therefore, no new grounds of rejections are made. No other previously made grounds of rejection remain. Claims 1, 7, 11 and 17 are allowable.

6.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.
7.    Therefore, claims 1-20 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

8.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459